REASONS FOR ALLOWANCE
	This allowance is in response to the amendment filed August 5, 2022 by which claims 1 and 3 were amended and claim 2 was canceled.

	The prior art of record fails to show, suggest or provide rationale for the claimed combinations of the apparatus of claim 1 and the method of claim 3, and in particular, the catwalk having an aperture (see the amendment to claims 1 and 3) with the pipes on the catwalk, and the trough inserted under the aperture. 
	The amendment to claims 1 and 3 is considered to also define over the references applied in the Office action, mailed February 7, 2022, since the claims positively require the pipes, and location of the trough under the catwalk, not shown in the applied references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




September 8, 2022